                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 RIGOBERTO VENTURA                                                      CIVIL ACTION
 VERSUS                                                                 NO. 18-13127
 DARREL VANNOY, WARDEN                                                  SECTION: AM@(5)
                                           ORDER

       The Court, having considered the petition, the record, the applicable law, the Report and

Recommendation of the United States Magistrate Judge (R. Doc. 12), and Rigoberto Ventura’s

objection to the United States Magistrate Judge’s Report and Recommendation (R. Doc. 13),

hereby approves the Report and Recommendation of the United States Magistrate Judge and

adopts it as its opinion in this matter. Accordingly,

       IT IS ORDERED that the petition of Rigoberto Ventura for issuance of a writ of habeas

corpus under 28 U.S.C. ' 2254, is hereby DISMISSED WITH PREJUDICE.

       New Orleans, Louisiana, this 11th day of June, 2019.



                                             BARRY W. ASHE
                                             UNITED STATES DISTRICT JUDGE
